DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This action is in response to an amendment filed on 07/12/2021.
3.        Claims 1-3 are pending.  Applicant has amended claim 1 and cancelled claims 2-3.

Terminal Disclaimer
4.	The terminal disclaimer filed on 09/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 10,494,265 and US Patent No.: 10,604,412 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
5.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Komal Magsi (Reg. No.: 75,533) on 09/16/2021.  Ms. Magsi has authorized examiner to amend Claim 1 as set forth below:

(1)  In Claim 1,
line 1, amend “prepared by” to “comprising”.
                                                         

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The present claims are allowable over the closest prior art, Kim et al (US Patent No.: 10, 792, 650 B2) and Kim et al (US PGPUB No.: 2017/0369326 A1) for the following reasons:  

Kim (‘650) discloses a method of preparing metal oxide-silica composite aerogel comprising of: 
1) adding metal ion solution that includes a first acid catalyst, a metal compound and a solvent) to a first water glass solution to a reactor (i.e., reads on presently claimed limitation of adding first water glass solution to a reactor) to prepare a metal oxide-silica composite agglomerate (Col.4 lines 27-31, Col.5 lines 23-26, 47-51, Col.6 lines 4-16),
2) adding second water glass solution and a second acid catalyst to prepare a metal oxide-silica composite wet gel (i.e., reads on presently claimed limitation of adding a second water glass solution and an acid catalyst, Col.4 lines 31-34, Col.6 lines 47-54),
3) drying the metal oxide-silica composite wet gel to prepare a metal oxide-silica composite aerogel (i.e., reads on presently claimed limitation of drying wet gel, Col.4 lines 34-36, Col.8 lines 63-65).

However, Kim(‘650) does not disclose or suggest a method of preparing a silica aerogel comprising of:
1) adding first water glass solution and an acid catalyst to form a first silica wet gel,
2) adding to the first silica wet gel; 
3) adding a surface modifier solution to the first silica wet gel to form a second silica wet gel; and


Kim (‘326) discloses a method of preparing a hydrophobic silica aerogel comprising of:
adding an acid catalyst to a water glass solution in a reactor to prepare silica wet gel (i.e., reads on presently claimed limitation of adding a first water glass solution and an acid to a reactor to form a silica wet gel of step 1, paragraphs 0030-0033);
adding an inorganic acid and a surface modifier solution to the silica wet gel to prepare a hydrophobic silica wet gel (reads on presently claimed limitation of adding surface modifier to the silica wet gel of step 3, paragraphs 0030,0043-0051);
drying the hydrophobic silica wet gel to prepare a hydrophobic silica aerogel (reads on the presently claimed limitation of drying of step 4, paragraphs 0060, 0030, 0064-0065) wherein the hydrophobic silica aerogel has a tap density of 0.03 to 0.15 g/ml and contain carbon content of 9-12 wt% (i.e., reads on the presently claimed limitation of wherein silica aerogel has a tap density of 0.032 to 0.070 g/mL, wherein the silica aerogel has a carbon content of 11.2 to 12.1 wt%, paragraph 0066);

	However, Kim (‘326) does not disclose or suggest:
form a first silica wet gel;
adding a second water glass solution and an acid to the first silica wet gel;
adding to the first silica wet gel to form a second silica wet gel; and
drying the silica wet gel including first silica wet gel and the second silica wet gel.

Thus, it is clear that Kim (‘650) and Kim (‘326), either alone or in combination, do not disclose or suggest the present invention.  

Further, applicant’s amendment overcomes 35 USC, 112(a) rejection of record.

Further, applicant’s amendment to abstract overcomes objections to specification for abstract being less than 50 words.

Further applicant’s amendment overcomes previously cited obviousness double patenting rejections of record over co-pending application 15/736,725.  Therefore, the double patenting rejection over co-pending application 15/736,725 has been withdrawn.

Further, Applicant has filed terminal disclaimer for US Patent No.: 10,494,265 and US Patent No.: 10,604,412 which has been approved on 09/21/2021.

In light of the above, the present claim 1 is allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571) 270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        09/22/2021